Title: From John Adams to Boston Patriot, 10 May 1809
From: Adams, John
To: Boston Patriot


            
               Sirs,
               Quincy, May 10th, 1809.
            
            On the 6th of March a letter was written by the Secretary of State by my order, in the following words, to
Mr. Murray:Philadelphia, March 6, 1799.
Sir,I enclose a commission constituting you, in conjunction
with the Chief Justice Elsworth and Patrick Henry, Esq.
of Virginia, Envoys Extraordinary and Ministers Plenipotentiary to the French Republic.—By the President’s
direction, I enclose for your information, copies of his
Messages to the Senate of the 18th and 28th of March;
(it should have been the 18th and 25th of February) by
the latter of which you will see the motives inducing the
nomination of a Commission for the purpose of negociating with France, instead of resting the business wholly
with you. This will doubtless be agreeable, by relieving
you from the weight of a sole responsibility in an affair of
such magnitude.
It is the President’s desire, that you by letter to the
French Minister of foreign relations, inform him “that
Oliver Elsworth, Chief Justice of the United States,
Patrick Henry, late Governor of Virginia, and yourself
 are appointed Envoys Extraordinary and Ministers Plenipotentiary of the United States to the French Republic, with full powers to discuss and settle by a Treaty, all controversies between the United States and France.”—But, “that the two former will not embark for Europe
until they shall have received from the Executive Directory direct and unequivocal assurances, signified by their Secretary of foreign relations, that the Envoys
shall be received in character, to an audience of the
Directory, and that they shall enjoy all the prerogatives
attached to that character by the law of nations, and
that a Minister or Ministers of equal powers shall be
appointed and commissioned to treat with them.”
The answer you shall receive to your letter, you will
be pleased to transmit to this office.
You will also be pleased to understand it to be the President’s opinion, that no more indirect and inofficial Communications, written or verbal, should be held with any
persons whatever, Agents on behalf of France, on the subjects of difference between the United States and the
French Republic. If the French government really desire a settlement of the existing differences, it must take
the course pointed out: unless the Executive Directory
should prefer sending a Minister Plenipotentiary to the
United States. I have the honor to be, very respectfully, / sir, your obedient servant,
Timothy Pickering.Wm. Vans Murray, Esq.
Minister of the U. States
at the Hague.
Mr. Murray obeyed these instructions by a letter in
these words:—The Hague, 5th May, 1799.Citizen Minister,
It is with the greatest pleasure that I hasten to fulfil the
instructions, which I have just had the honor to receive
from the government of the United States of America,
by informing you that the President has appointed Oliver Elsworth, Chief Justice of the United States, Patrick
Henry, late Governor of Virginia, and William Vans Murray, Minister resident of the United States at the Hague,
to be Envoys Extraordinary and Ministers Plenipotentiary
of the United States to the French Republic, with full
powers to discuss and settle by a Treaty, all controversies
between the United States and France; but that the two
former, Mr. Elsworth and Mr. Henry will not embark
for Europe until they shall have received from the Executive Directory, direct and unequivocal assurances, signified by their Minister of foreign relations, that the Envoys
shall be received in character to an audience of the Directory, and that they shall enjoy all the prerogatives attached to that character by the law of nations, and that a
Minister or Ministers of equal powers shall be appointed
and commissioned to treat with them.I request you, Citizen Minister, to lay this subject before your government, and as the distance is so great,
and the obstacles so numerous in an Atlantic voyage, that
you will favor me, as speedily as possible, with the answer
which is to lead to such happy and important consequences.
Accept, Citizen Minister, the assurances of my perfect
high esteem.
(Signed) Wm. V. Murray.
To the Citizen Talleyrand,Minister
of the Exterior Relations of the French
Republic, &c. &c. Paris.
When Mr. Murray received the answer of the French
Minister, he inclosed it, with the following letter from
himself, to the Secretary of State:—The Hague, 7th of May, 1799.
Dear Sir,
On the 4th inst, late in the evening, I had the honor
to receive your No. 22, containing the commission of envoys.
On the fifth I addressed, precisely, agreeably to your
instructions, as I conceived, the inclosed letter to Mr.
Talleyrand, the minister of exterior relations. You will perceive, sir, that I did not think myself at liberty to go,
not only not out of the commas, but beyond them. In
one word alone I deviated, in the word minister, instead
of secretary of foreign relations. No direct nor indirect
and inofficial communications, written or verbal, will be
held by me with the French agents on American affairs.
I accept the appointment which it has pleased the President to clothe me with, under a grateful sense of the
high honor conferred upon me, so unexpectedly, by this
mark of his confidence. I may be allowed to say, that
though I was deeply sensible of the honor conferred by
the first nomination, and shall always, I hope, retain a
most grateful recollection of it; yet, sir, the new modification of that nomination gave me great pleasure, always
conceiving as I thought I did, that any negociation with
France would be full of anxieties and political perils to
the Envoys that should be employed by our government.
I had no wishes to be engaged in it, and no expectation
that I should be: To have a share in it was by me unsought: You will excuse this declaration, because I was
instrumental in certain preliminary steps relative to the
advances of France which produced the basis of the appointment.
I sent the original of the inclosed to Mr. Talleyrand, by
post; another, a copy, to Maj. Montflorence, to be handed to him; a third to a Mr. Griffith for Maj. M. in case
the other failed, to be opened by Mr. G. if Maj. M. should
have been out of Paris, and directed Mr. G. to follow
the instructions which he would find in the letter to Maj.
M. which were to deliver the inclosed to Mr. Talleyrand,
and take his letter in answer for me, and send it to me.
As soon as I have the answer of the Directory, I shall
have the honor of transmitting copies to you, sir, by different ways.
I am, with the greatest respect, and sincere esteem, dear
sir, faithfully your most obedient servant,
William V. Murray.
The Hon. Timothy Pickering,
Esq. Sec’ry of State, of the U.
States of America.Paris, 23d Floreal, (12th May 1799)
7th. year of the French Republic, one
and indivisible.
                            The Minister of Exterior Relations,
                        
To Mr. Wm. Vans Murray, Minister resident of the
                            U. States at the Hague.
                        
                        
I augur too well, sir, from the eagerness you display, in
fulfilling the instructions of your government, not to hasten to answer the letter I received from you, dated the
15th of this month.
The Executive Directory being informed of the nomination of Mr.Oliver Elsworth, of Mr. Patrick Henry, and
of yourself, as Envoys Extraordinary and Ministers Plenipotentiary of the United States to the French Republic,
to discuss and terminate all differences which subsist between the two countries, sees with pleasure, that its perseverance in pacific sentiments has kept open the way to an
approaching reconciliation. It has a long time ago manifested its intentions with respect to this subject. Be pleased to transmit to your Colleagues, and accept yourself,
the frank and explicit assurance, that it will receive the
Envoys of the United States, in the official character
with which they are invested: that they shall enjoy all the
prerogatives which are attached to it by the law of nations, and that one or more Ministers shall be authorised to
treat with them.
It was certainly unnecessary to suffer so many months
to elapse for the mere confirmation of what I have already
declared to Mr. Gerry, and which, after his departure, I
caused to be declared to you at the Hague. I sincerely
regret that your two colleagues await this answer at such
a distance. As to you, sir, whom it will reach in a few
days, and who understand so well the value of time, when
the restoration of harmony between two republics which
every thing invites to friendship, is in question, be assured
that as soon as you can take in hand the object of your
mission, I shall have the honor immediately to send you
passports. Accept, sir, the assurances of my very sincere consideration.
(Signed) Ch. Mau. Talleyrand.
The foregoing documents were not published till they
were communicated to Congress with my Message of December 5th, 1799. The Messages to the Senate nominating the Minister and the Envoys were never published
till now, as I remember. I may be, however, mistaken.
These papers were not published till the mischief was done
that they might have prevented, and innumerable prejudices and errors propagated all over the nation.
I have omitted two facts which ought to have been inserted in a former letter:
I. One is, that one of the Heads of Department at Trenton was more diffident than the rest. He said he was
far from being sanguine. He had signed the letter to me,
urging a postponement of the mission, because he did not
like to be singular; but he wished me to decide the
question according to my own judgment and sentiments.
He also shewed me a letter from the Attorney-General in
Virginia, saying that the people expected that the envoys
should proceed, and would be disappointed if they did not.
II. Another fact is that I transiently asked one of the
Heads of Department, whether Elsworth and Hamilton
came all the way from Windsor and Newark to Trenton,
to convince me that I ought to suspend the mission?
            
               John Adams.
            
            